ITEMID: 001-78630
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GAVRANIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: John Hedigan
TEXT: The applicant, Mrs Kata Gavranič, is a national of Bosnia and Herzegovina who was born in 1965 and lives in Velenje. She was represented before the Court by the Verstovšek lawyers. The Slovenian Government (“the Government”) were represented by their Agent, Mr L. Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 November 1994 the applicant was injured while leaving the building where she was working. The applicant’s employer had taken out insurance with the insurance company ZT.
On 22 July 1996 the applicant instituted civil proceedings against ZT in the Celje Local Court (Okrajno sodišče v Celju) seeking damages in the amount of 355,538 tolars (approximately 1,480 euros) for the injuries sustained.
On 1 July 1997 the court held a hearing.
On 3 July 1997 the applicant lodged preliminary written submissions.
On 26 November 1997 and 29 March 1998 the applicant requested that a date be set for a hearing.
On 14 May 1998 the court held a hearing and heard five witnesses.
On 14 September 1998 the applicant requested that a date be set for a hearing.
On 26 November 1998 the court held a hearing, heard the applicant and two witnesses. The court decided to issue a written judgment concerning the liability for damages.
The judgment finding in favour of the applicant was served on her on 10 December 1998. The decision concerning the amount of damages to be awarded was severed for further examination.
On 28 December 1998 ZT appealed to the Celje Higher Court (Višje sodišče v Celju).
On 23 June 1999 the court dismissed the ZT’s appeal.
The judgment was served on the applicant on 26 August 1999.
On 17 September 1999 ZT lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
On 24 May 2000 the court allowed the ZT’s appeal in part and decided that both parties are equally liable for the accident.
The judgment was served on the applicant on 12 July 2000.
On 28 July 2000 the applicant lodged a constitutional appeal.
On 11 June 2001 the Constitutional Court (Ustavno sodišče) declared the applicant’s appeal inadmissible. The decision was served on the applicant on 4 July 2001.
In the meanwhile, on 9 October 2000, the applicant lodged preliminary written submissions with the Celje Local Court concerning the amount of damages to be awarded.
On 26 October 2000 the court held a hearing and decided to appoint a medical expert.
On 3 November 2000 the court appointed a medical expert.
On 5 February 2001 the applicant lodged preliminary written submissions.
On 12 April 2001 the court held a hearing. The court decided to issue a written judgment.
The judgment, upholding the applicant’s claim for damages in part, was served on the applicant on 25 April 2001.
On 9 May 2001 the applicant appealed to the Celje Higher Court.
On 19 June 2002, the court allowed the applicant’s appeal in part and remitted the case for fresh examination of the claim concerning the costs and expenses.
On 10 July 2002 the Celje Local Court issued a new decision concerning the costs and expenses.
The applicant appealed against this decision to the Celje Higher Court which, on 20 December 2002, allowed the applicant’s appeal in part and increased the amounts awarded in terms of costs and expenses.
The decision was served on the applicant on 16 January 2003.
